Citation Nr: 1130665	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for follicular dermatitis and residual scars, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to September 25, 2008, for the award of a 10 percent rating for follicular dermatitis and residual scars.

3.  Entitlement to service connection for lichen planus chronicus, claimed as skin lesions.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1976, December 1990 to June 1991, March 2005 to May 2006, and June 2007 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009, January 2010, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that a March 2011 statement of the case lists an issue as whether there was clear and unmistakable error (CUE) in a January 8, 2010, rating decision for assigning a 10 percent evaluation for follicular dermatitis, residual scars effective September 25, 2008.  The Board has rephrased this issue as entitlement to an effective date prior to September 25, 2008, for the award of a 10 percent rating for follicular dermatitis and residual scars.  A review of the Veteran's statements and of the procedural history of the Veteran's claims clearly shows that the issue before the Board is an earlier effective date appeal and not a CUE claim.  The April 2009 rating decision on appeal denied a compensable rating for follicular dermatitis.  The January 2010 rating decision on appeal held that there was CUE in the April 2009 rating decision and awarded a 10 percent rating for follicular dermatitis, effective from September 25, 2008.  The Veteran has disagreed with the effective date assigned for the 10 percent increased rating.  The effective date assigned by the January 2010 rating decision is currently in appellate status.  In May 2011, two VA Forms 9 (substantive appeals) were received from the Veteran.  The Veteran checked the boxes indicating he was appealing all the issues in the statements of the case.  Thus, the issues on appeal are as indicated above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran submitted two VA Forms 9, substantive appeals, in May 2011.  On both of these forms the Veteran requested that he be provided a Travel Board hearing at the RO.  This case must be remanded in order to satisfy the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge from a traveling section of the Board at the next available opportunity.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


